Citation Nr: 1601739	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from July to November 1998 and from January 2003 to April 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from January and December 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This derivative claim of entitlement to a TDIU was raised by the record since part and parcel of increased-rating claims that were previously before the Board.  See Rice v Shinseki, 22 Vet App 447 (2009).

In January 2014 the Board remanded this derivative TDIU claim for further development.  Since, however, there is an outstanding hearing request, the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ) to schedule the requested hearing.


REMAND

In a November 2015 statement, the Veteran's representative cites a Substantive Appeal (on VA Form 9) the Veteran had submitted previously requesting a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  The representative refers to both a videoconference and Travel Board hearing ("BVA Video Travel Board"), so it is unclear which type of hearing the Veteran actually wants.  But, regardless, since the AOJ, rather than the Board, schedules these types of hearings he has requested, the Board must remand his TDIU claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304.


Accordingly, this claim is REMANDED for the following action:

Depending on what type of hearing he wants, schedule the Veteran for either a videoconference or Travel Board hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of this hearing.  Put a copy of this notification letter in the record.  If he fails to report for this hearing or changes his mind and elects not to have it, also document that in the record.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

